IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                        NO. PD 1779-08

                        RONALD LAMONT GUYTON, Appellant

                                              v.

                                   THE STATE OF TEXAS

         ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE TENTH COURT OF APPEALS
                          BRAZOS COUNTY

               P ER C URIAM.

       We have determined that our decision to grant the appellant’s petition was improvident.

Therefore, the petition is dismissed.



Delivered: October 12, 2011
Do not Publish